By the Court.

We see no reason to suppose that the inaccuracy of respondent’s counsel in reference to the testimony of the witness Wolf could have prejudiced the case before the jury, especially in view of the modifying language which immediately followed. The language objected to could have affected the ease in the minds of the jury only as it represented the witness as being able to pay the price he had offered for the land. The witness had testified that such was the fact, and the language used added nothing to the force of this fact.
The exceptions taken to the charge cannot avail the appellant. They are too indefinite to refer to any particular propositions stated in the long “paragraphs” to which they specially relate. They cannot be sustained as exceptions to the whole of such paragraphs, for much, if not all, of the matter embraced therein was unexceptionable.
Order affirmed.